DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive.
In re pages 8-12, the applicant argues that “Applicant respectfully submits that the cited prior art references fail to disclose or otherwise suggest "receiving, by the at least one hardware processor from the first device, an instruction to share the video with one or more other users, the instruction corresponding to a first point-in-time in the video and being received during the playing of the video on the first device," as recited in independent claim 1. On pages 13-14 of the Final Office Action, Examiner admits that "Denoue et al. fails to disclose an instruction to share the video with one or more other user and being received during the playing of the video on the first device," but argues that Pan teaches this feature at col. 8, lines 12-50 and col. 24, lines 50-67. However, Pan merely discusses one participant of a video conference can select an object to share with other participants of the conference during the conference. For example, at col. 8, lines 12-50, Pan states:…….Although Pan discusses sharing an object that may include a video, Pan does not teach or otherwise suggest the user providing an instruction to share a video during the playing of the video. In Pan, one participant of a conference can select an object to share with other participants of the conference during the conference. There is no teaching or suggestion in Pan that the 
In response, the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Denoue et al. discloses in fig. 1-5, paragraph 0034-0036, 0041-0044, 0062 teaches “In an example implementation, processor(s) 710 can be configured to extract, from the media segments, media elements shared during the online presentation.  Such shared media elements can include presentation slides, shared screens, chat text, video streams, and any other shared material during the online presentation depending on the desired implementation.”. Therefore, Denoue et al. teaches receiving, by the at least one hardware processor from the first device, an instruction to share video with one or more other users, the instruction corresponding to a first point-in-time in the video and being received during the playing of the video on the first device. But fails to disclose an instruction to share the video with one or more other user and being received during the playing of the video on the first device. 
The active object 210 can be any object(s) selected for presentation on the display region 202 for one or more conference participants.  For example, the active object 210 can be an object shared with participants in the conference, highlighted or discussed in the conference, uploaded by a participant via the conferencing application 112… or selected for presentation in the conference by any mechanism including manual and/or dynamic presentation mechanisms….. For example, a participant can select, share or upload an object, which can replace another object presented as the active object 210 in the display region 202, and thus cause the other object to be displayed as the active object 210 in the display region 202…..Non-limiting examples of such content items or software objects can include an agenda, a document or file, a folder, an image, a video, a web page, a shared screen, a presentation, a widget, a window or graphical user interface, conference information or data…….”, col. 24 lines 50-67. Pan et al. teaches an instruction (manual and/or dynamic) to share the video with more participant during playing of the video.
Therefore, the combination of Denoue et al. and Pan et al. teach the limitation as claimed.
Claims 2-4, 6-20 rejected for the same reason as discussed in the corresponding paragraph 2-3 above.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,129,573 (herein, “’573”). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1 of this application:
Claim 1 of this application
Claim 1 of ‘573
A computer-implemented method comprising: 
Causing, by at least one hardware processor, a video to be played on a first device of a first user;
receiving, by the at least one hardware processor from the first device, an instruction to share the 


causing, by at least one hardware processor, a video to be played on a first device of a first user;  
receiving, by the at least one hardware processor from the first device of the first user, an instruction 
accessing, by the at least one hardware processor, a transcript of the video;  


identifying, by the at least one hardware processor, text in the transcript based on the first point-in-time;  
causing, by the at least one hardware processor, the identified content to be displayed on the first device based on the instruction to share the video; 
causing, by the at least one hardware processor, the identified text to be displayed on the first device based on the instruction to share the video;  
receiving, by the at least one hardware processor from the first device, an instruction to include user-approved content along with the video in the sharing of the video with the one or more other users, the user- approved content comprising at least a portion of the identified content; and
receiving, by the at least one hardware processor from the first device, an instruction to include user-approved text along with the video in the sharing of the video with the one or more other users, the user-approved text comprising at least a portion of the identified text;  and 

causing, by the at least one hardware processor, the user-approved text to be displayed on one or more other devices of the one or more other users in association with the video based on the instruction to share the video and on the instruction to include the user-approved text.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘573. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘573 in that claim 1 of ‘573 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘573 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘573. That is, claim 1 of the instant application is anticipated by claim 1 of ‘573.
Claim 2 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 3 of ‘573 Patent.
Claim 3 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 1 of ‘573 Patent.
Claim 4 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 1 of ‘573 Patent.
Claim 6 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 2 of ‘573 Patent.
Claim 7 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 3 of ‘573 Patent.
Claim 8 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 4 of ‘573 Patent.
Claim 9 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 5 of ‘573 Patent.
Claim 10 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 6 of ‘573 Patent.
Claim 11 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 7 of ‘573 Patent.
Claim 12 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 8 of ‘573 Patent.
Claim 13 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 9 of ‘573 Patent.
Claim 14 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 10 of ‘573 Patent.
Claim 15 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 11 of ‘573 Patent.
Claim 16 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 12 of ‘573 Patent.
Claim 17 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 13 of ‘573 Patent.
Claim 18 of the instant application is rejected for the same comparative reasons as discussed above when applied to claim 14 of ‘573 Patent.

Regarding claim 19 of this application:
Claim 19 of this application
Claim 16 of ‘573
A system comprising: 
at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: 
causing a video to be played on a first device of a first user;
receiving, from the first device, an instruction to share the video with one or more other users, the instruction corresponding to a first point-in-time in the video and being received during 
identifying content based on the first point-in-time; 

at least one hardware processor, and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: 
causing a video to be played on a first device of a first user;  
receiving, from the first device 
of the first user, an instruction to share the video with one or more other 
users, the instruction corresponding to a first point-in-time in the video;  

accessing a transcript of the video;  
causing the identified content to be 

displayed on the first device based on 

the instruction to share the video;

identifying text in the transcript based 
on the first point-in-time;  causing the identified text to be displayed on the 
first device based on the instruction to share the video;  
receiving, from the first device, an instruction to include user- approved content along with the video in the sharing of the video with the one or more other users, the user-approved content comprising at least a portion of the identified content; and
receiving, from the first device, an instruction to include user-approved text along with the video in the sharing of the video with the one or more other users, the user-approved text comprising at least a portion of the identified text;  and 
causing the user-approved content to be displayed on one or more other devices of the one or more other users in association with the video based on the instruction to share the 



It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘573. In conclusion, claim 19 of the instant application is anticipated by claim 16 of ‘573 in that claim 16 of ‘573 contains all the limitations of claim 19 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 16 of ‘573 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 19 is generic to all that is recited in claim 16 of ‘573. That is, claim 19 of the instant application is anticipated by claim 16 of ‘573.

Regarding claim 20 of this application:
Claim 20 of this application
Claim 20 of ‘573
A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising:
Causing a video to be played on a first device of a first user; 


instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising: 
causing a video to be played on a first device of a first user;  

accessing a transcript of the video;  

identifying text in the transcript based 
on the first point-in-time;  
causing the identified content to be displayed on the first device based on the instruction to share the video; 
causing the identified text to be displayed on the first device based on the instruction to share the video;  
receiving, from the first device, an instruction to include user- approved content along with the video in the sharing of the video with the one or more other users, the user-approved content comprising at least a portion of the identified content; and
receiving, from the first device, an instruction to include user-approved text along with the video in the sharing of the video with the one or more other users, the user-approved text comprising at least a portion of the identified text;  and 
causing the user-approved content to be displayed on one or more other devices of the one or more other users in association with the video 



It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘573. In conclusion, claim 20 of the instant application is anticipated by claim 20 of ‘573 in that claim 20 of ‘573 contains all the limitations of claim 20 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 20 of ‘573 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 20 is generic to all that is recited in claim 20 of ‘573. That is, claim 20 of the instant application is anticipated by claim 20 of ‘573.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0371496 by Denoue et al. in view of US US 9,942,519 by Pan et al.
Regarding claim 1, Denoue et al. discloses a computer-implemented method comprising: 
causing, by at least one hardware processor, a video to be played on a first device of a first user (fig. 1-5);
receiving, by the at least one hardware processor from the first device, an instruction to share video with one or more other users, the instruction corresponding to a first point-in-time in the video and being received during the playing of the video on the first device (fig. 1-5, paragraph 0034-0036, 0041-0044, 0062 teaches “In an example implementation, processor(s) 710 can be configured to extract, from the media segments, media elements shared during the online presentation.  Such shared media elements can include presentation slides, shared screens, chat text, video streams, and any other shared material during the online presentation depending on the desired implementation.”); 
identifying, by the at least one hardware processor, content based on the first point-in-time (fig. 1-5, paragraph 0034-0036, 0041-0044); 
causing, by the at least one hardware processor, the identified content to be displayed on the first device based on the instruction to share the video (fig. 1-5, paragraph 0034-0036, 0041-0044); 
receiving, by the at least one hardware processor from the first device, an instruction to include user-approved content along with the video in the sharing of the video with the one or more other users, the user- approved content comprising at least a portion of the identified content (fig. 1-5, paragraph 0034-0036, 0041-0044); and 
causing, by the at least one hardware processor, the user-approved content to be displayed on one or more other devices of the one or more other users in association with the video based on the instruction to share the video and on the instruction to include the user-approved content (fig. 1-5, paragraph 0034-0036, 0041-0044).
Denoue et al. fails to disclose an instruction to share the video with one or more other user and being received during the playing of the video on the first device;
Pan et al. discloses an instruction to share the video with one or more other user and being received during the playing of the video on the first device (fig. 2B, 7A-7B, col. 8 lines 12-50 teaches “The active object 210 can be any object(s) selected for presentation on the display region 202 for one or more conference participants.  For example, the active object 210 can be an object shared with participants in the conference, highlighted or discussed in the conference, uploaded by a participant via the conferencing application 112….Non-limiting examples of such content items or software objects can include an agenda, a document or file, a folder, an image, a video, a web page, a shared screen, a presentation, a widget, a window or graphical user interface, conference information or data…….”, col. 24 lines 50-67. Pan et al. teaches sharing the video with more participant during playing of the video.)


Regarding claim 2, the computer-implemented method wherein the identified content comprises text (in addition to discussion above, fig. 3, paragraph 0021, 0025, 0031-0033, 0036-0037).

Regarding claim 3, the computer-implemented method wherein the identifying the content comprises: accessing a transcript of the video, the transcript comprising the text of the identified content; and identifying the text of the identified content in the transcript based on the first point-in-time (in addition to discussion above, fig. 3, paragraph 0021, 0025, 0031-0033, 0036-0037).

Regarding claim 4, the computer-implemented method wherein the user-approved content comprises text (in addition to discussion above, fig. 3, paragraph 0021, 0025, 0031-0033, 0036-0037).

Regarding claim 6, the computer-implemented method wherein the receiving the instruction to share the video comprises detecting a user selection of a graphical user 

Regarding claim 7, the computer-implemented method wherein the receiving the instruction to include the user-approved content comprises receiving, from the first device, an edited version of the identified content, the edited version representing at least one edit of the identified content by the first user, the at least one edit comprising at least one addition of content to the identified content or at least one deletion of content from the identified content (in addition to discussion above, Denoue et al., fig. 3, paragraph 0037-0038, 0065).

Regarding claim 8, the computer-implemented method further comprising editing a stored version of a transcript of the video based on the at least one edit of the identified content (in addition to discussion above, fig. 3, Denoue et al., paragraph 0037-0038, 0065).

Regarding claim 9, the computer-implemented method further comprising: generating a transcript of the video using a speech-to-text algorithm; and modifying the speech-to-text algorithm based on the at least one edit of the identified content (in addition to discussion above, fig. 3, Denoue et al., paragraph 0021, 0025, 0029, 0037).

Regarding claim 10, the computer-implemented method wherein the causing the user-approved content to be displayed comprises causing the user-approved content to be displayed on the one or more other devices of the one or more other users concurrently with a preview of the video on the one or more other devices, the video comprising a plurality of frames, the preview of the video comprising at least one of the plurality of frames of the video and less than all of the plurality of frames of the video (in addition to discussion above, Denoue et al., fig. 3, paragraph 0037-0038, 0065).

Regarding claim 11, the computer-implemented method further comprising: selecting the at least one of the plurality of frames based on the first point-in-time in the video; and generating the preview based on the selected at least one of the plurality of frames, the preview comprising the selected at least one of the plurality of frames (in addition to discussion above, Denoue et al., fig. 3, paragraph 0037-0038, 0065).

Regarding claim 12, the computer-implemented method wherein the selecting the at least one of the plurality of frames is further based on at least one supplemental point-in-time in the video, the at least one supplemental point- in-time corresponding to at least one other instruction received from at least one other user to share the video (in addition to discussion above, Denoue et al., fig. 3, paragraph 0037-0038, 0065).

Regarding claim 13, the computer-implemented method further comprising selecting the at least one supplemental point-in-time for use in the selecting the at least one of the plurality of frames based on a comparison of at least one characteristic of the 

Regarding claim 14, the computer-implemented method wherein the causing the user-approved content to be displayed comprises causing the user-approved content to be displayed on the one or more other devices of the one or more other users concurrently with a playing of the video on the one or more other devices (in addition to discussion above, Denoue et al., Abstract, fig. 3, paragraph 0037-0038, 0065).

Regarding claim 15, the computer-implemented method further comprising: determining a start point-in-time in the video at which to begin the playing of the video on the one or more other devices based on the first point-in-time; and causing the video to be played on the one or more other devices beginning at the start point-in-time (in addition to discussion above, Denoue et al., fig. 5-6, paragraph 0023, 0037-0047, 0065).

Regarding claim 16, the computer-implemented method wherein the determining the start point-in-time comprises: analyzing at least one of the video and a transcript of the video using the first point-in-time; and determining the start point-in-time based on the analyzing, the start point-of-time being an earlier time in the video than the first 

Regarding claim 17, the computer-implemented method wherein the determining of the start point-in-time is further based on at least one supplemental point-in- time in the video, the at least one supplemental point-in-time corresponding to at least one other instruction received from at least one other user to share the video (in addition to discussion above, fig. 5-6, Denoue et al., paragraph 0023, 0037-0047, 0065).

Regarding claim 18, the computer-implemented method further comprising selecting the at least one supplemental point-in-time for use in the determining of the start point-in-time based on a comparison of at least one characteristic of the at least one other user from which the at least one other instruction was received with at least one characteristic of the first user or with at least one characteristic of the video (in addition to discussion above, Denoue et al., fig. 5-6, paragraph 0023, 0037-0047, 0065).

Claim 19 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.